Citation Nr: 1023453	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  03-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for headaches with 
aqueductal stenosis, hydrocephalus and dizziness on an extra-
schedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had more than 30 years of active service at the 
time of his retirement in June 1997.  His numerous awards and 
decorations include the Silver Star Medal, Purple Heart 
Medal, and two Bronze Star Medals with "V device."

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In November 2005, the Veteran and his spouse testified at a 
VA Central Office hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.  

When this case was before the Board in February 2006, the 
Board granted a claim of entitlement to an increased rating 
from 30 to 50 percent for the disability at issue.  The Board 
also remanded the issue of entitlement to a rating in excess 
of 50 percent on an extra-schedular basis for referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  The Board remanded the matter 
again in April 2009 after the case was returned to the Board 
without having been referred to the Director of the VA 
Compensation and Pension Service for such consideration.  
Thereafter, the designee of the Director denied entitlement 
to a higher rating on an extra-schedular basis.  The case was 
then returned to the Board for further appellate action.


FINDING OF FACT

The schedular criteria are inadequate and there are 
exceptional factors such as marked interference with 
employment and the need for frequent hospitalization; the 
Veteran's headaches with aqueductal stenosis, hydrocephalus, 
and dizziness are totally disabling.


CONCLUSION OF LAW

The criteria for an extra-schedular rating of 100 percent for 
the Veteran's headaches with aqueductal stenosis, 
hydrocephalus, and dizziness have been met.  38 C.F.R. § 
3.321(b).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate his claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

I.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

To afford justice in exceptional situations, an extra-
schedular rating can be provided.  38 C.F.R. § 3.321(b).  The 
Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2009).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or the Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an extra-
schedular rating.

II.  Analysis

In the aforementioned decision, the Board found that the 
Veteran's disability met the criteria for a 50 percent rating 
effective from February 7, 2000, the date of claim, based on 
the schedular criteria.  Noting that this was the highest 
allowable rating under the schedule for headaches but that 
the Veteran contended that his manifestations exceeded those 
contemplated by a 50 percent rating, the Board observed that 
evaluation for an extra-schedular rating was appropriate.  

The Board finds that the Veteran's unique manifestations of 
headache disability do in fact present impairment not 
contemplated by the rating criteria.  Specifically, the Board 
cites to a pattern of difficulty performing routine 
activities due to daily headaches during the appeal period.  
S.F., M.D., provided a supportive medical opinion in November 
2002 in which he explained that the Veteran's headaches had 
increased in frequency and intensity over the past 30 years.  
He indicated that he had known the Veteran for years and that 
he was rarely headache free.  Dr. S.F. described the 
headaches as more severe and more difficult to treat than 
migraines, and noted that they were completely debilitating 
and prostrating.  He explained that the Veteran had continued 
to fight through his severe medical problem rather than give 
up.  He opined that the Veteran was totally disabled due to 
the headaches.  Treatment records from VA and Walter Reed 
Medical Centers dated throughout the appeal period are 
replete with reference to daily, unremitting headaches 
despite considerable treatment.  

The Board finds that these manifestations consistently show 
an unusual disability picture which exceeds the criteria for 
severe migraine headaches, under which the Veteran is 
currently rated.  They also do not fit under any other 
relevant diagnostic code, and they functionally produce total 
disability.  Accordingly, the Board has determined that an 
extra-schedular rating of 100 percent is in order.  


ORDER

Entitlement to an extra-schedular rating of 100 percent for 
headaches with aqueductal stenosis, hydrocephalus and 
dizziness, is granted, subject to the criteria governing the 
award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


